DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "one or more interfering objects" in lines 12-13.  There is antecedent basis for interfering object in the claim. It is unclear if this is the same or different interfering objects.
Claim 2 recites the limitation "one or more objects" in lines 2-3.  There is antecedent basis for objects in the claim. It is unclear if this is the same or different objects.
Claim 2 recites the limitation "one or more objects" in lines 3-4.  There is antecedent basis for objects and one or more objects in the claim. It is unclear if this is the same or different objects.
Claim 4 recites the limitation "one or more objects" in line 2.  There is antecedent basis for objects in the claim. It is unclear if this is the same or different objects.
Claim 7 recites the limitation "the object" in line 2.  There is antecedent basis for objects and one or more objects in the claim. It is unclear if this is the same or different objects.
Claim 8 recites the limitation "the object" in line 2.  There is antecedent basis for objects and one or more objects in the claim. It is unclear if this is the same or different objects.
Claim 9 recites the limitation "the object" in line 2.  There is antecedent basis for objects and one or more objects in the claim. It is unclear if this is the same or different objects.
Claim 14 recites the limitation "the detected objects" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the detected objects" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "detected object" in line 2.  There is antecedent basis for "detected objects" in the claim. It is unclear if this is the same or different detected object.
Claim 16 recites the limitation "objects detected in said map" in line 3.  There is antecedent basis for "objects detected in said map" in the claim. It is unclear if this is the same or different "objects detected in said map".
Claim 16 recites the limitation "objects in said image data pieces" in line 4.  There is antecedent basis for "objects in said image data pieces" in the claim. It is unclear if this is the same or different detected object.
Claim 18 recites the limitation "one or more objects" in line 5.  There is antecedent basis for objects in the claim. It is unclear if this is the same or different objects.
Claim 21 recites the limitation "one or more objects" in line 4.  There is antecedent basis for objects in the claim. It is unclear if this is the same or different objects.
Claim 21 recites the limitation "objects reflecting RF signals" in line 4.  There is antecedent basis for objects in the claim. It is unclear if this is the same or different objects.
Claim 23 recites the limitation "the object" in line 3.  There is antecedent basis for objects in the claim. It is unclear if this is the same or different objects.
Claim 32 recites the limitation "one or more interfering objects" in lines 8.  There is antecedent basis for interfering object in the claim. It is unclear if this is the same or different interfering objects.
Claim 33 recites the limitation "one or more objects" in lines 2-3.  There is antecedent basis for objects in the claim. It is unclear if this is the same or different objects.
Claim 33 recites the limitation "one or more objects" in lines 2-3.  There is antecedent basis for objects and one or more objects in the claim. It is unclear if this is the same or different objects.
Claim 35 recites the limitation "one or more objects" in line 2.  There is antecedent basis for objects in the claim. It is unclear if this is the same or different objects.
Claim 38 recites the limitation "the object" in line 2.  There is antecedent basis for objects and one or more objects in the claim. It is unclear if this is the same or different objects.
Claim 39 recites the limitation "the object" in line 2.  There is antecedent basis for objects and one or more objects in the claim. It is unclear if this is the same or different objects.
Claim 40 recites the limitation "the object" in line 2.  There is antecedent basis for objects and one or more objects in the claim. It is unclear if this is the same or different objects.
Claim 45 recites the limitation "the detected objects" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "detected object" in line 2.  There is antecedent basis for "detected objects" in the claim. It is unclear if this is the same or different detected object.
Claim 46 recites the limitation "objects detected in said map" in line 3.  There is antecedent basis for "objects detected in said map" in the claim. It is unclear if this is the same or different "objects detected in said map".
Claim 46 recites the limitation "objects in said image data pieces" in line 4.  There is antecedent basis for "objects in said image data pieces" in the claim. It is unclear if this is the same or different detected object.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 11, 20-21, 24-26, 32-34, 36, and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archour et al (US 20180348343).
With respect to claim 1 and 32, Archour teaches  system for alerting on objects in path of vehicle’s propagation (para 23, “the systems and method are used in an autonomous driving vehicle to detect and identify targets in the vehicle's path and surrounding environment” and para 121, “The iMTM radar system scans the environment, and may incorporate infrastructure information and data, to alert drivers and vehicles as to conditions in their path or surrounding environment”), the system comprising: an RF transmission/reception unit comprising at least one phased array antenna unit (para 113, “Traditional phase shifting may be used to control the beam of an antenna. Phased array antennas have multiple elements that are fed so as to have a variable phase or time-delay at each element and so that the beam scans from different angles”) and a control unit (para 24, “ iMTM interface module can also control the iMTM antenna module as desire”); wherein the RF transmission/reception unit is configured for periodically scanning a selected region (para 36, “The next scan may indicate the targets' length or other dimension, and if the target is a car”) by transmission of interrogating RF signal and collecting reflected RF signals from the selected region (para 30, “The RF beams reflect off of targets in the vehicle's path and surrounding environment and the RF reflections are received by the transceiver module“) and generate based thereon pattern data indicative of the collected RF signal, and for transmitting the pattern data to the control unit (para 30, “Radar data from the received RF beams is provided to the iMTM interface module 104 for target detection and identification”) wherein the control unit is configured and operable for processing the pattern data for determining existence of interfering object (para 30, “ The radar data may be organized in sets of Range-Doppler (“RD”) map information, corresponding to 4D information that is determined by each RF beam radiated off of targets, such as azimuthal angles, elevation angles, range and velocity”) in path of propagation of a vehicle carrying the system (para 32, “the RF beams are reflected off of targets in and around the vehicle's path”), and for generating alert data indicative of existence of one or more interfering objects (para 121, “The iMTM radar system scans the environment, and may incorporate infrastructure information and data, to alert drivers and vehicles as to conditions in their path or surrounding environment”).
With respect to claim 2 and 33, Archour teaches said processing comprises generating a reflected signal map of collected reflected RF signals and for analyzing said reflected signal map to identify one or more objects in said map, being indicative of one or more objects reflecting RF signals in said selected region (para 30, “ The radar data may be organized in sets of Range-Doppler (“RD”) map information, corresponding to 4D information that is determined by each RF beam radiated off of targets, such as azimuthal angles, elevation angles, range and velocity”)
With respect to claim 3 and 34, Archour teaches said signal map comprises a spatial representation of intensities of the reflected signals with respect to the RF transmission/reception unit (para 59, “. Each point in the hypercube H corresponds to an intensity value I at a given range r, azimuth angle ϕ, elevation angle θ”).
With respect to claim 5 and 36, Archour teaches said processing further comprises:  obtaining pre-stored data indicative of propagation path of said vehicle in said selected region; generating operational data indicative of a desired scanning profile; and transmitting the operational data to the RF transmission/reception unit for executing the desired scanning profile (para 36, “The next scan may indicate the targets' length or other dimension, and if the target is a car, the iMTM interface module 104 may consider what direction the target is moving and focus the beams on that area”).
With respect to claim 11 and 42, Archour teaches said control unit is further configured for transmitting said alert data for providing data to an operator (para 121, “The iMTM radar system scans the environment, and may incorporate infrastructure information and data, to alert drivers and vehicles as to conditions in their path or surrounding environment”).
With respect to claim 20, Archour teaches a signal map generating module configured for receiving data on reflected RF signal and for generating corresponding reflected signal map comprising at least two-dimensional data indicative of one or more objects reflecting RF signals in said selected region (fig 4,and para 26,  “the iMTM interface module is able to detect the area of the FoV showing a target and map that to a specific configuration of iMTM cells and/or subarrays to focus a beam”).
With respect to claim 21, Archour teaches said control unit further comprising an image recognition module configured and operable for receiving and processing said reflected signal map for identifying one or more objects associated with objects reflecting RF signals in said selected region (para 32, “By analyzing the frequency of the returned radar signal over time, it is possible to determine the class of the target”).
With respect to claim 24, Archour teaches said at least one phased array antenna unit of said RF transmission/reception unit is configured for generating RF beam scanning said selected region and for collecting reflected signal therefrom for providing data of reflected RF signals (para 113, “Traditional phase shifting may be used to control the beam of an antenna. Phased array antennas have multiple elements that are fed so as to have a variable phase or time-delay at each element“).
With respect to claim 25, Archour teaches said RF transmission/reception unit comprises at least one receiving phased array antenna unit (para 112, “use multiple subarrays at the transmit and receive sides to filter out these impurities” and para 113).
With respect to claim 26, Archour teaches said RF transmission/reception unit comprises at least one transmitting phased array antenna unit (para 112, “use multiple subarrays at the transmit and receive sides to filter out these impurities” and para 113).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 22-23, 35, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archour as applied to claims 1, 2, 20, 21 and 32 above, and further in view of Ikedo et al (US 20180174465).
With respect to claim 4 and 35, Ikedo teaches processing comprises determining projected propagation path profile of one or more objects in the pattern data (para 68, “the driving assistance ECU 10 estimates the expected paths of the host vehicle 100 and the object and determines whether or not an object that intersects with the expected path of the host vehicle”). It would have been obvious to modify Archour to include processing comprises determining projected propagation path profile of one or more objects in the pattern data because it is merely applying the known tracking algorithm of Archour with the tracking system of Ikedo to yield a predictable tracking device.
With respect to claim 6 and 37, Ikedo teaches processing further comprises identifying, in said reflected signal map, projected path of propagation of said vehicle (para 68, “the driving assistance ECU 10 estimates the expected paths of the host vehicle 100 and the object and determines whether or not an object that intersects with the expected path of the host vehicle”). It would have been obvious to modify Archour to include processing further comprises identifying, in said reflected signal map, projected path of propagation of said vehicle because it is merely applying the known tracking algorithm of Archour with the tracking system of Ikedo to yield a predictable tracking device.
With respect to claim 22, Ikedo teaches said control unit further comprising a vehicle projected path module configured and operable for identifying projected path of the vehicle in said reflected signal map (para 68, “the driving assistance ECU 10 estimates the expected paths of the host vehicle 100 and the object and determines whether or not an object that intersects with the expected path of the host vehicle”). It would have been obvious to modify Archour to include said control unit further comprising a vehicle projected path module configured and operable for identifying projected path of the vehicle in said reflected signal map because it is merely applying the known tracking algorithm of Archour with the tracking system of Ikedo to yield a predictable tracking device.
With respect to claim 23, Ikedo teaches said control unit further comprises an obstacle identifying module configured and operable for processing said reflected signal map for determining a relative position of the object with respect to projected propagation path of the vehicle, thereby determining obstacle level of said object (para 30, “the prediction engine 150 can dynamically calculate a collision probability for each object of interest, and generate event alerts 151 if the collision probability exceeds a certain threshold”). It would have been obvious to modify Archour to include said control unit further comprises an obstacle identifying module configured and operable for processing said reflected signal map for determining a relative position of the object with respect to projected propagation path of the vehicle, thereby determining obstacle level of said object because it is merely applying the known tracking algorithm of Archour with the tracking system of Ikedo to yield a predictable tracking device.
Claims 7-9 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archour in view of Ikedo as applied to claims 6 and 37 above, and further in view of Smith et al (US 20180120842).
With respect to claim 7 and 38, Smith teaches said processing further comprises identifying for each object in the map, a likelihood measure indicative of likelihood of the object to interfere with path of propagation of said vehicle (para 57, “the data processing system 325 may determine a collision probability for each of one or more objects in the environment”). It would have been obvious to modify Archour in view of Ikedo to include said processing further comprises identifying for each object in the map, a likelihood measure indicative of likelihood of the object to interfere with path of propagation of said vehicle because it is applying a known collision calculation device to improve the object tracking device to yield a predictable collision detection device.
With respect to claim 8 and 39, Smith teaches said likelihood measure being determined in accordance with location of the object with respect to the projected path for propagation of said vehicle (para 39, “radar data processing engine 125 can scan for multipath returns to identify multipath object behind the occlusion, and perform ray tracing operations to determine such parameters as location, velocity, and trajectory of the actual objects”). It would have been obvious to modify Archour in view of Ikedo to include said likelihood measure being determined in accordance with location of the object with respect to the projected path for propagation of said vehicle because it is applying a known collision calculation device to improve the object tracking device to yield a predictable collision detection device.
With respect to claim 9 and 40, Smith teaches said likelihood measure is determined using data on projected propagation path profile of the object (para 39, “radar data processing engine 125 can scan for multipath returns to identify multipath object behind the occlusion, and perform ray tracing operations to determine such parameters as location, velocity, and trajectory of the actual objects”). It would have been obvious to modify Archour in view of Ikedo to include said likelihood measure is determined using data on projected propagation path profile of the object because it is applying a known collision calculation device to improve the object tracking device to yield a predictable collision detection device.
Claims 10 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archour as applied to claims 1 and 32 above, and further in view of Smith et al (US 20180120842).
With respect to claim 10 and 41, Smith teaches said alert data comprises data indicative of likelihood of a collision of said vehicle with said one or more interfering objects (para 30, “the prediction engine 150 can dynamically calculate a collision probability for each object of interest, and generate event alerts 151 if the collision probability exceeds a certain threshold“). It would have been obvious to modify Archour to include said alert data comprises data indicative of likelihood of a collision of said vehicle with said one or more interfering objects because it is applying a known collision calculation device to improve the object tracking device to yield a predictable collision detection device.
Claims 12 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archour as applied to claims 1 and 32 above, and further in view of Bilik et al (US 20180329034).
With respect to claim 12 and 43, Bilik teaches said RF transmission/reception unit is mounted in front of a vehicle, said selected region comprises a region in front of said vehicle (fig 1, item 106). It would have been obvious to modify Archour to include said RF transmission/reception unit is mounted in front of a vehicle, said selected region comprises a region in front of said vehicle because work in the vehicular radar with a radar device in the front would prompt a vehicular radar with a radar in the back to locate the radar in the front to yield a predictable vehicular radar.
Claims 13 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archour as applied to claims 1 and 32 above, and further in view of Chung et al (US 20160046308).
With respect to claim 13 and 44, Chung said vehicle is a train (para 121, “The iMTM radar system scans the environment, and may incorporate infrastructure information and data, to alert drivers and vehicles as to conditions in their path or surrounding environment”). It would have been obvious to modify Archour to include vehicle is a train because work in vehicular radar with the radar on a car may prompt the radar to be used in a train radar to determine objects on a track to yield a predictable vehicular radar.
Claims 14-16 and 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archour as applied to claims 1 and 32 above, and further in view of Lutter et al (US 20030201929).
With respect to claim 14 and 45, Lutter teaches said control unit is connectable to one or more optical imaging units and adapted for receiving image data pieces associated with one or more images of said selected region collected by said one or more optical imaging units (para 29, “the camera and radar sensors identify and track objects autonomously, without having to communicate with a central controller 68 in vehicle 60“), said control unit being configured for processing said image data pieces and determining correlations between objects detected in said map of collected reflected RF signals and objects in said image data pieces for determining data on the detected objects (para 19, “By correlating the radar information with the camera information, the location of an on-coming vehicle can be determined more accurately”). It would have been obvious to modify Archour to include said control unit is connectable to one or more optical imaging units and adapted for receiving image data pieces associated with one or more images of said selected region collected by said one or more optical imaging units, said control unit being configured for processing said image data pieces and determining correlations between objects detected in said map of collected reflected RF signals and objects in said image data pieces for determining data on the detected objects because it is merely combining the vehicular camera of Lutter with the vehicular radar of Archour to yield a predictable vehicular radar camera device.
With respect to claim 15, Lutter teaches one or more optical imaging units adapted for collecting one or more image data streams and to transmit to the control unit image data pieces associated with said one or more image data streams collected from said selected region by said one or more optical imaging units (para 25, “The processor 26 receives image reports from the second sensor 18 in block 36”), said control unit being configured for processing said image data pieces and determining correlations between objects detected in said map of collected reflected RF signals and objects in said image data pieces for determining data on the detected objects (para 19, “By correlating the radar information with the camera information, the location of an on-coming vehicle can be determined more accurately”). It would have been obvious to modify Archour to include one or more optical imaging units adapted for collecting one or more image data streams and to transmit to the control unit image data pieces associated with said one or more image data streams collected from said selected region by said one or more optical imaging units, said control unit being configured for processing said image data pieces and determining correlations between objects detected in said map of collected reflected RF signals and objects in said image data pieces for determining data on the detected objects because it is merely combining the vehicular camera of Lutter with the vehicular radar of Archour to yield a predictable vehicular radar camera device.
With respect to claim 16 and 46, Archour teaches a user interface for presenting selected image data and marking existence and location of detected object in the image (para 25, “The processor 26 receives image reports from the second sensor 18 in block 36”), said control unit being configured for processing said image data pieces and determining correlations between objects detected in said map of collected reflected RF signals and objects in said image data pieces for determining data on (para 26, “The detected target in some examples is then provided as a visual or graphic display, which may act as a back-up security feature for a passenger in the autonomous driving vehicle”). 
With respect to claim 16 and 46, Lutter teaches data based on the correlation between objects detected in said map of collected reflected RF signals and objects in said image data pieces (para 19, “By correlating the radar information with the camera information, the location of an on-coming vehicle can be determined more accurately”). It would have been obvious to modify Archour to include data based on the correlation between objects detected in said map of collected reflected RF signals and objects in said image data pieces because it is merely combining the vehicular camera of Lutter with the vehicular radar of Archour to yield a predictable vehicular radar camera device.
Claims 17 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archour in view of Lutter as applied to claims 15 and 45 above, and further in view of Sugie (US 20170136856).
With respect to claim 17 and 47, Sugie (US 20170136856). Sugie teaches said one or more optical imaging units comprise imaging units operable in one or more of the following wavelength ranges: visible spectrum (para 90, “an optical camera is used for the sensor, the transmissive portion is made of a transparent resin material or the like that allows laser light or visible light to be transmitted through it”). It would have been obvious to modify Archour in view of Lutter to include said one or more optical imaging units comprise imaging units operable in one or more of the following wavelength ranges: visible spectrum because it would be obvious to try detecting visible light from a finite number of identified light wavelengths used by a camera to yield predictable results.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archour in view of Lutter as applied to claims 15 above, and further in view of Sugie (US 20170136856). and Breed (US 20050278098).
With respect to claim 18, Sugie teaches one or more light sources configured to provide illumination of one or more selected wavelength ranges detectable by the one or more optical imaging units (para 90, “an optical camera is used for the sensor, the transmissive portion is made of a transparent resin material or the like that allows laser light or visible light to be transmitted through it”). It would have been obvious to modify Archour in view of Lutter to include one or more light sources configured to provide illumination of one or more selected wavelength ranges detectable by the one or more optical imaging units because it is applying a known light transmitting camera of Sugie to a known camera of Lutter to yield a predictable camera.
With respect to claim 18, Breed teaches said control unit further comprises illumination controller configured for receiving data on one or more objects detected in the region of interest based on processing the pattern data, said illumination controller is thereby operable for operating the one or more light sources for directing illumination toward selected location in accordance with location of said one or more objects (para 91, “the separation of the artificially illuminated reflected light from the light reflected from the sun. Additionally, the camera shutter can by synchronized with the transmitted light”). It would have been obvious to modify Archour in view of Lutter to include said control unit further comprises illumination controller configured for receiving data on one or more objects detected in the region of interest based on processing the pattern data, said illumination controller is thereby operable for operating the one or more light sources for directing illumination toward selected location in accordance with location of said one or more objects because it is applying a known light transmitting camera of Sugie to a known camera of Lutter to yield a predictable camera.
With respect to claim 19, Breed teaches at least one of the one or more optical imaging units is configured for selectively collecting image data streams at selected time periods based on illumination operating data associated with estimated distance of one or more objects to be visualize (para 88, “By observing characteristics of the reflected pattern, such as the distances between portions of the pattern, the distance to the object can be determined”). It would have been obvious to modify Archour in view of Lutter to include at least one of the one or more optical imaging units is configured for selectively collecting image data streams at selected time periods based on illumination operating data associated with estimated distance of one or more objects to be visualize because it is applying a known light transmitting camera of Sugie to a known camera of Lutter to yield a predictable camera.
Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archour as applied to claims 24 above, and further in view of Cattle (US 20190324134).
With respect to claim 27, Cattle teaches said at least one phased array antenna unit is configured with a large aperture with respect to wavelength of said RF signal (para 51, “phased array radars with electronic or mechanical beam scanning can be used to steer a beam through a large aperture to examine a useful field of view”). It would have been obvious to modify Archour to include said at least one phased array antenna unit is configured with a large aperture with respect to wavelength of said RF signal because it is merely a substitution of a well-known radar transmitter/receiver of Cattle to the radar device of Archour to yield a predictable radar device.
With respect to claim 28, Cattle teaches said at least one phased array antenna unit is configured to provide narrow scanning beam having a high angular resolution for scanning (para 51, A large antenna aperture can be used to achieve high resolution radar imaging. However, since a large antenna aperture produces a narrow beam”). It would have been obvious to modify Archour to include said at least one phased array antenna unit is configured to provide narrow scanning beam having a high angular resolution for scanning because it is merely a substitution of a well-known radar transmitter/receiver of Cattle to the radar device of Archour to yield a predictable radar device.
With respect to claim 29, Cattle teaches said at least one phased array antenna unit comprises sufficient number of elements to produce real beam resolution compatible with said obstacle size arranged in at least one-dimensional array along width dimension of the vehicle (para 51, A large antenna aperture can be used to achieve high resolution radar imaging. However, since a large antenna aperture produces a narrow beam”). It would have been obvious to modify Archour to include said at least one phased array antenna unit comprises sufficient number of elements to produce real beam resolution compatible with said obstacle size arranged in at least one-dimensional array along width dimension of the vehicle because it is merely a substitution of a well-known radar transmitter/receiver of Cattle to the radar device of Archour to yield a predictable radar device.
Claims 30-31 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archour as applied to claims 1 and 32 above, and further in view of Cornic et al (US 20180045819).
With respect to claim 30 and 48, Cornic teaches the RF transmission/reception unit is configured to selectively filter reflected signals according to their distance from the system (para 127, “In order to perform the coherent summation making it possible to compress the signals in the distance filters 531, 532, 533, 534 of resolution C/2B, it is necessary to compensate for the differences in phase between the P distance-Doppler maps that result from the frequency shift and time delay between the various sub-patterns”). It would have been obvious to modify Archour to include the RF transmission/reception unit is configured to selectively filter reflected signals according to their distance from the system because it is a known method to determine a range cell of Cornic with the doppler range map of Archour to yield a predictable doppler range map.
With respect to claim 31, Cornic teaches the RF transmission/reception unit is configured to receive signals in predetermined time slots for detecting reflected signals from a predetermined sub-region (para 127, “In order to perform the coherent summation making it possible to compress the signals in the distance filters 531, 532, 533, 534 of resolution C/2B, it is necessary to compensate for the differences in phase between the P distance-Doppler maps that result from the frequency shift and time delay between the various sub-patterns”). It would have been obvious to modify Archour to include the RF transmission/reception unit is configured to receive signals in predetermined time slots for detecting reflected signals from a predetermined sub-region because it is a known method to determine a range cell of Cornic with the doppler range map of Archour to yield a predictable doppler range map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648